DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has
 been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 09/21/2020 have been fully considered. 
Regarding claim[s] 1, 2, 5 – 16 under the various obviousness rejections, applicant’s remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 6 and 7 of the remarks as filed:  “Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Mahaffey, further in view of Hirose.
A. Claim 1 recites:

"in response to receiving a sequence of bytes, decoding, by a computer system, the sequence of bytes into two or more sequences of decoded bytes by decoding each byte of the sequence of bytes, wherein the decoding uses a different one of two or more candidate code pages to produce each of the two or more sequences of decoded bytes, and wherein the sequence of bytes was produced by digitally encoding one or more characters using a code page that is unknown to the computer system;"
However, Murray does not explicitly disclose "into two or more sequences of decoded bytes." Rather, Murray discloses:
" individually comparing each of the characters of the message to the plurality of pre-determined candidate character sets in the character table bank to determine a match between the plurality of pre-determined candidate character sets and the message." Murray, claim 1.
"The system and method of the invention accomplishing these and other objects employs a character table bank against which the ability of a number of character sets, representing different languages, to encode a given character is tested. When a message of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the character sets (hence languages) to identify which of the pool of character sets can express each character." Murray, col. 2, lines 26-34.
two or more sequences of decoded bytes. While Murray discloses identifying "which of the pool of character sets can express each character," Murray does not explicitly disclose assembling those individually compared characters to form two or more sequences of decoded bytes.”
	In response the examiner isn’t persuaded, the examiner points to the prior art of Murray. Specifically, at Murray, col. 1, lines 36 – 40, the invention relates to the field of information processing, and more particularly to the matching of candidate character sets to the intended language of an electronic message when more than one language may match the message. Where at Murray, Col. 10, lines 29 – 30, for instance, while the invention has been described as decoding a received textual email message. Where at col. 8, line 55 of Murray, the textual message is a text string of characters [i.e. applicant’s sequence]. Then at col. 8, lines 55 – 59 of Murray, length of the string, in bytes [i.e. applicant’s bytes]]. 
Then further of Murray, Col. 10, lines 29 – 30, for instance, while the invention has been described as decoding [i.e. applicant’s decoding] a received textual email message. Where at col. 8, line 55, the textual message is a text string of characters. Then at Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages [i.e. applicant’s two or more sequences of decoded bytes] that therefore cannot be encoded entirely in one character set. Where 
Then of Murray, at col. 2, lines 17 – 21, evaluating character sets [i.e. applicant’s two or more candidate code pages] which assign a rating to languages which can express a given message, to determine which of those candidate languages offers the best fit to express the message.
***The examiner’s response above equally applies to the same or similar reasoning regarding claim[s] 13 made on page[s] 11 the remarks as filed. 
Applicant states on page[s] 7 and 8 of the remarks as filed:  “Claim 1 recites:
"transforming, by the computer system, each sequence of decoded bytes into a transformed sequence of bytes using a reference code page."
According to the Office Action, neither Murray nor Mahaffey the above portion of claim 1.
Hirose is said to disclose the above portion of claim 1. The Office Action states:
"It would have been obvious to one of ordinary skilled in art before the effective filing date of applicant’s claimed invention to combine the teachings of Murray as modified and Hirose in order for the scanning of the incoming text string message from a sending device, for recognition of characters of a predefined language for processing of such message in the proper character set of the predefined language of Murray as modified to include a decoder circuit comprising a LZ 77 method to recognize and decode the incoming text strings of the received message of Hirose ..." Office Action, page 13.

This would allow for the processing of the text string characters in the proper language character set in a fast and efficient manner." Office Action, page 13.
As the Office Action acknowledges, Murray does not disclose "transforming . . . each sequence of decoded bytes into a transformed sequence of bytes using a reference code page." Murray does not disclose "transforming ..." because Murray discloses:
a "method of evaluating characters in a message against a character table bank.
. . the method comprising the steps of: a) accepting an input of the message, wherein the message comprises one or more characters of the plurality of languages; b) evaluating the message by individually comparing each of the characters of the message to the plurality of pre-determined candidate character sets in the character table bank to determine a match between the plurality of predetermined candidate character sets and the message." Murray, claim 1.
Murray solves the "the problem of operating system or application software being unable to display text in different languages"1 by a method for "individually comparing each of the characters of the message to the plurality of pre-determined candidate character sets." Because the Murray method solves this problem, there is no need to "transforming . . . each sequence of decoded bytes into a transformed sequence of bytes using a reference code page." Notwithstanding the Murray method having solved the problem stated therein, the Office Action nonetheless modifies the Murray method by adding a step that effectively changes a principle of operation of Murray and which is unnecessary to achieve the Murray objective.
Murray teaches " individually comparing each of the characters of the message to the plurality of pre-determined candidate character sets in the character table bank to determine a match between the plurality of pre-determined candidate character sets and the message, wherein the step of comparing each of the characters of the message tests the ability of each of the plurality of pre-determined candidate character sets to express each of the characters of the message by performing a logical mask between a universal code for at least one of the characters of the message and an indicator in the character table bank indicating whether each of the plurality of pre-determined candidate character sets contains at least one of the characters of the message." Murray, claim 1. See Murray, Fig. 3.”
	In response the examiner isn’t persuaded, the examiner points out that the added feature of “a LZ 77 method to recognize and decode the incoming text strings of the received message” in the operation of Murray, improves the operation of Murray [emphasis added]. Murray will be able to search for candidate character sets of the appropriate language that are up to date for decoding such appropriate portions of the characters in the message in a manner that is more efficient than it currently operates. Thus, time savings. Time savings in a manner of selecting of appropriate language candidate character set and decoding of the portion of message determined to be the appropriate language. This meets applicant’s remarks of: “the Office Action nonetheless modifies the Murray method by adding a step that effectively changes a principle of operation of Murray and which is unnecessary to achieve the Murray objective.”
	Thus, the examiner hasn’t changed the principle operation of Murray when combining the operation of Hirose. Applicant’s claimed invention is an obvious variation of the prior art combination of Murray and Hirose.
Applicant states on page[s] 9 and 10 of the remarks as filed:  “In contrast, Hirose discloses a "data compression principle of the LZ77 method" in which "a last character string of a predetermined size of character strings (data strings) that have been inputted in the past is registered in a dictionary (history buffer), a match character string of a newly inputted character string (that is, a character string to be compressed) is retrieved from the dictionary and the newly inputted character string is replaced with address information of the match character string. This dictionary is not a static type dictionary but it is updated so as to remove an old character string by adding the character string just before the character string to be compressed in accordance with a progress of data compression. Hence, this dictionary is called a "sliding dictionary."2
In addition, Hirose discloses: "transforming the character string "ABCA" into a code word (Copy Pointer, Match Count=4 and Match Address=9)." This is very different type of "code word" than what is disclosed in Murray ("the low level bit values for each character in the textual message 116 are expected by the invention to be presented in a predetermined binary format," Murray, Col. 3. lines 62-64).
The Murray candidate character sets are very different from the Hirose sliding dictionary. The Murray binary representation of characters is very different from the See MPEP 2143.01, VI, ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious").
Accordingly, because the proposed modification changes a principle of operation of the primary reference, the Office Action has not made out a prima facie case of obviousness.”
	In response the examiner isn’t persuaded, the examiner points out that the added feature of “a LZ 77 method to recognize and decode the incoming text strings of the received message” in the operation of Murray, improves the operation of Murray [emphasis added]. Murray will be able to search for candidate character sets of the appropriate language that are up to date for decoding such appropriate portions of the characters in the message in a manner that is more efficient than it currently operates. Thus, time savings. Time savings in a manner of selecting of appropriate language 
	Thus, the examiner hasn’t changed the principle operation of Murray when combining the operation of Hirose. Applicant’s claimed invention is an obvious variation of the prior art combination of Murray and Hirose.

A. Applicant states on page[s] 10 and 11 of the remarks as filed:  “In addition, the rationale stated in the Office Action of processing the text string using the proper language character set is not a well-reasoned motivation for the combination. If the reason for modifying the primary reference is already achieved by the primary reference, one of ordinary skill in the art would not be motivated to modify the primary reference to provide the same functionality. See Ex Parte Boger, Appeal 2017-001586, Application Serial Number 12/990,888, where the PTAB said:
"Applying Foeller's complete core-melting technique to Baartman's disclosed method would destroy Baartman's objective of providing a central region of unsoftened core material, thereby changing Baartman's principle of operation. Ordinarily, '[i]f the proposed modification or combination of the prior art would changed the principle of operation of the prior art invention being modified, then the teaching of the references are sufficient to render the claims prior facie obvious.' In re Ratti, 270 F.2d 810, 813 (CCPA 1959). Here, the Examiner's stated reason for modifying Baartman—to reduce sprain-back— already is achieved by Baartman's process. Baartman 4:17-26 (characterizing an alternative process as being less beneficial than the disclosed process, 'particularly in respect of spring back occurring after bending').
7"
Murray teaches a method that achieves processing a text string using the proper language character set. There is no reason to modify Murray to perform an objective that it already achieves. The Office Action has not provided a well-reasoned explanation as to the desirability of modifying Murray with Hirose.
Accordingly, because no motivation to combine the references has been shown, the Office Action has not made out a prima facie case of obviousness.”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant states on page[s] 11 of the remarks as filed:  “Claims 2 and 5-12 depend, directly or indirectly, from claim 1. Claims 14-16 depend, directly or indirectly, from claim 13. The cited references do not disclose each and every element of claims 2, 5-12, and 14-16 for at least the same reasons that the cited references do not disclose each and every element of claims 1 and 13. Accordingly, withdrawal of the rejections of 2, 5-12, and 14-16 is respectfully requested.”
 Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
Response to Amendment
Status of the instant application:
Claim[s] 3, 4 were previously cancelled. 
Claim[s] 1, 2, 5 – 16 are pending in the instant application. 
Regarding claim[s] 1, 2, 5 – 16 under the various obviousness rejections, applicant’s claim amendments have been considered, however, they are not persuasive. Therefore, the examiner has addressed such claim amendments in the office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 2, 5 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. [US PAT # 7191114] in view of Mahaffey et al. [US PGPUB # 2011/0047594], further in view of Hirose [US PAT # 7250879]
As per claim 1. Murray does teach a computer-implemented method for determining an encoding used for a sequence of bytes [Murray, col. 1, lines 36 – 40, the invention relates to the field of information processing, and more particularly to the matching of candidate character sets to the intended language of an electronic message when more than one language may match the message. Where at Murray, Col. 10, lines 29 – 30, for instance, while the invention has been described as decoding a received textual email message. Where at col. 8, line 55 of Murray, the textual message is a text string of characters [i.e. applicant’s sequence]. Then at col. 8, lines 55 – 59 of Murray, length of the string, in bytes [i.e. applicant’s bytes]], the method comprising:
decoding, by a computer system, the sequence of bytes into two or more sequences of decoded bytes by decoding each byte of the sequence of bytes decoding [i.e. applicant’s decoding] a received textual email message. Where at col. 8, line 55, the textual message is a text string of characters. Then at Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages [i.e. applicant’s two or more sequences of decoded bytes] that therefore cannot be encoded entirely in one character set. Where at Col. 4, lines 10 – 13 of Murray, the invention in a second regard generates a quantified list of the coverage offered by each of the character sets in the bank (and their associated languages) for every character of the textual message 116.
Then at col. 2, lines 17 – 21, evaluating character sets [i.e. applicant’s two or more candidate code pages] which assign a rating to languages which can express a given message, to determine which of those candidate languages offers the best fit to express the message], wherein the decoding uses a different one of two or more candidate code pages to produce each of the two or more sequences of decoded bytes [Murray, Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages that therefore cannot be encoded entirely in one character set, and encodes them in multiple parts. This encoding option can be used for instance in multipart MIME messages. Where at Col. 4, lines 10 – 13, the invention in a second regard generates a quantified list of the coverage offered by each of the character sets [i.e. applicant’s decoding use a different one of two or more candidate code pages] in the bank (and their associated languages) for every character of the textual message 116], and wherein the sequence of bytes was produced by digitally encoding one or more characters using a code page that is unknown to the computer system [col. 2, lines 30 – 35, When a message of unknown origin is presented to the system, its characters are parsed and tested against the character table bank to separate the character sets (hence languages) to identify which of the pool of character sets can express each character. Where at Col. 4, lines 17 – 22, the invention fourthly provides a division mechanism which accepts textual messages containing different portions in different languages that therefore cannot be encoded entirely in one character set, and encodes [i.e. applicant’s encoding one or more characters] them in multiple parts. This encoding option can be used for instance in multipart MIME messages];
separating, by the computer system, each of the transformed sequences of bytes into a plurality of tokens [Figure # 6, step 404, and col. 9, lines 15 – 19,  In step 404, the parsing of textual message 116 is begun. For each character[s] [i.e. applicant’s plurality of tokens], in step 406 a logical AND is performed between the bit masks of CharSetTestList and the value returned from the character's row of character table bank 110]; and
selecting, by the computer system, one of the candidate code pages as the unknown code page based on a threshold number of tokens of the pluralities of tokens found in the an index [Figure # 6, steps 408, 410, 412, 414, and col. 9, lines 19 – 24, In step 408, the results of the logical AND operation are stored by incrementing a corresponding count for each matching character set in CharSetMatchList. These steps are repeated until the end of the textual message 116 has been reached at the end of message test (as above) of step 410. Then at col. 9, lines 25 – 27, In step 412, the character set [i.e. applicant’s selecting…candidate code page as the unknown code page] having the highest total [i.e. applicant’s a threshold number of tokens of pluralities of tokens found in the index] after these calculations is identified and stored in the parameter BestMatchCharSet as the best match to the textual message 116.].
Murray does not clearly teach wherein the index is a file management system that includes a set of tokens based on the reference code page. 
However, Mahaffey does teach wherein the index is a file management system that includes a set of tokens based on the reference code page [paragraph 0129, lines 15 – 18, when the device's operating system loads the libraries [i.e. applicant’s file management system] the application depends on, no request to server 151 is needed because the system already has up-to-date assessments for the libraries [i.e. applicant’s dedicated dictionary]].
It would have been obvious to one of ordinary skilled in art before the effective filing date of applicant’s claimed invention to combine the teachings of Murray and Mahaffey in order for the scanning of the incoming text string message from a sending device, for recognition of characters of a predefined language for processing of such message in the proper character set of the predefined language of Murray to include monitoring the identification of the sending device of the message of Mahaffey. This would allow for the scanning device to determine in real time whether the incoming text 
Murray and Mahaffey do not teach clearly the claim limitation of:  transforming, by the computer system, each sequence of decoded bytes into a transformed sequence of bytes using a reference code page. 
However, Hirose does teach transforming, by the computer system, each sequence of decoded bytes into a transformed sequence of bytes using a reference code page [col. 1, lines 65 – 67 and col. 2, lines 1 – 6, When the thus compressed data is decoded [i.e. applicant’s decoding], referring to this dictionary [i.e. applicant’s reference code page] in the opposite manner, the code word (Copy Pointer, Match Count=4 and Match address=9) is transformed [i.e. applicant’s transformed sequence of bytes] into the character string "ABCA". In that case, as the processing opposite to the processing in which the dictionary is updated when data is compressed, the dictionary used upon compressing may be restored by rewriting characters in the dictionary in accordance with a progress of decoding processing]. 
It would have been obvious to one of ordinary skilled in art before the effective filing date of applicant’s claimed invention to combine the teachings of Murray as modified and Hirose in order for the scanning of the incoming text string message from a sending device, for recognition of characters of a predefined language for processing of such message in the proper character set of the predefined language of Murray as modified to include a decoder circuit comprising a LZ 77 method to recognize and decode the incoming text strings of the received message of Hirose. This would allow 
As per claim 2. Murray does teach the method of claim 1, wherein the selecting one of the candidate code pages is based on a maximum number of matches between the tokens and the index [Murray, Figure # 3, and Col. 8, lines 28 – 32, after the entire textual message 116 is parsed, the count parameter for each character set in CharSetMatch list reflects the total number of matches that set contains for that message. In step 316, processing ends].
As per claim 5. Murray does teach the method of claim 1, wherein tokens that are different relative to a beginning of each plurality are compared to the index [Murray, Col. 5, lines 60 – 64, in one aspect of the invention illustrated in FIG. 2, upon receipt of an electronic message 116 the invention must determine at the threshold whether it is possible to express the characters making up the message in any of the available character sets stored in character table bank 110].
As per claim 6. Murray does teach the method of claim 1, wherein tokens that are equal in a same position relative to a beginning of each of said plurality of tokens, are committed to the index [Murray, Col. 4, lines 36 – 39, character table bank 110 is extensible, and support for other languages can be added or others deleted. For those alphabets where multiple encodings are commonly in use, multiple entries can be created].
As per claim 7. Murray does teach the method of claim 1, wherein a predefined number of tokens is used for the selecting a code page [Murray, Col. 5, lines 60 – 
As per claim 8. Murray does teach the method of claim 1, wherein the selecting a code page further comprises:
using that candidate code page corresponding to that group of tokens which code point values in the reference encoding belong all to a same character block [Murray, Figure #4 and step 204, Col. 6, lines 38 – 43, in step 204, the parsing of textual message 116 is begun. For each character in the textual message, a logical AND is performed between the supplied character sets' bit mask and the value returned from the character's row of the character table bank 110]; and terminating the selecting said code page [Murray, Col. 6, lines 42 – 43, this process is repeated until the termination test of step 208 is met].
As per claim 9. Murray does teach the method of claim 1, wherein:
the two or more candidate code pages include a primary candidate code page and one or more secondary candidate code pages [Murray, Col. 3, lines 49 – 53, it should be noted that the invention presupposes that the characters of textual message 116 are available internally in a universal character set format. A universal character set refers to a character encoding scheme that can be used to encode a large number of alphabets. The invention supports at least two universal character sets, the internationally promulgated 16-bit Unicode [i.e. applicant’s primary candidate code but contemplates the use of any universal encoding scheme]; and
wherein when a token is found in the index, the transforming of the sequence of bytes into two or more  sequences of bytes comprises transforming the sequences of bytes based on  the primary candidate code page and not transforming the sequence of bytes based on the secondary candidate code pages [Murray, Figure # 2, step 214].
As per claim 10. Murray does teach the method of claim 1, wherein:
the two or more candidate code pages comprise a primary candidate code page and one or more secondary candidate code pages [Murray, Col. 3, lines 49 – 53, it should be noted that the invention presupposes that the characters of textual message 116 are available internally in a universal character set format. A universal character set refers to a character encoding scheme that can be used to encode a large number of alphabets. The invention supports at least two universal character sets, the internationally promulgated 16-bit Unicode [i.e. applicant’s primary candidate code page], and LMBCS (Lotus Multi-Byte Character Set) [i.e. applicant's secondary candidate code page] but contemplates the use of any universal encoding scheme]; and
wherein when a token is not found in the index, the transforming of the sequence of bytes into two or more sequences of bytes comprises transforming the sequence of bytes based on the secondary candidate code pages and not transforming the sequence of bytes based on the primary candidate code page [Murray, col. 9, lines 55 – 63, Sometimes Unicode messages arrive directly from the Internet to a client application. Notes.TM. converts these messages into an internal character set, but must know which language is used in the message. Applying the logic of this invention, if the message can be well represented in a Korean character set, a client application can assume that it is a Korean message. This allows Notes.TM. for instance to accurately encode the message in its internal Korean character set].
As per claim 11. Murray does teach the method of claim 1, wherein members of the set of candidate code pages are chosen based on at least one out of a detected code page family [Murray, col. 2, lines 7 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message] a frequently used code page, a code page of a used operating system, a code page used before by a same originator of the sequence of bytes, and a code page of a comparable sequence of bytes [Murray, col. 2, lines 7 – 12, An object of the invention is to provide an automatic and rigorous language evaluation facility by which the content of a message represented in a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message].
As per claim 12. Murray does teach the method of claim 1, wherein providing a set of candidate code pages comprises using candidate code pages from a same code page family [Murray, col. 2, lines 7 – 12, An object of the invention is to provide a universal character set is tested against a bank of available language character sets, to determine which if any of those candidate languages can express the message].
As per method claim 13 that includes the same or similar claim limitations as computer implemented method claim 1, and is similarly rejected.

As per claim 14. Murray does teach the method of claim 1, wherein the reference code page is a Unicode code page [Murray, col. 3, lines 53 – 61, An illustration of the 16-bit format of Unicode is shown in FIG. 7. As in shown that figure, the Unicode standard assigns different address ranges within the 16 bit address space to different scripts, so that when a character code point (address) [i.e. applicant’s token[s]] is known, it is straightforward using the Unicode [i.e. applicant’s Unicode code page] and coding layout to identify a corresponding script. The script in this sense is a larger lingual object than a character set, and can include symbols used within multiple languages].
As per claim 15. Murray as modified does teach the method of claim 1, wherein the index is an index of a file management system [Mahaffey, paragraph 0129, lines 15 – 18, when the device's operating system loads the libraries [i.e. applicant’s file management system] the application depends on, no request to server 151 is needed because the system already has up-to-date assessments for the libraries [i.e. applicant’s dedicated dictionary]].
As per claim 16. Murray does teach the method of claim 1, wherein the threshold number of tokens is a percentage of tokens from the plurality of tokens found in the index [Murray, Figure # 6, steps 412 and 414, and paragraph 9, lines 25 – 27, In step 412, the totals in the CharSetMatch [i.e. applicant’s number of tokens] list are multiplied by the corresponding weights [i.e. applicants’ percentage of tokens from the plurality of tokens in index] contained in the CharSetWeightList, to generate a weighted match total. Then at col. 9, lines 35 – 38, In step 414, the character set having the highest total after these calculations is identified [i.e. applicant’s threshold] and stored in the parameter BestMatchCharSet as the best match to the textual message 116].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434